Title: To Thomas Jefferson from A.S. Bugler, 11 February 1822
From: Bugler, A.S.
To: Jefferson, Thomas


                        Dear Sir,
                        Monroe Co. Rochesterville N.Y.
Feb. 11th 1822
                    When, in the course of human events, it becomes necessary for a young man, like myself, to address a gentleman crowned with silver locks, and deeply versed in science, whose mind is enriched by a long course of successful experience, and whose whole life has been marked by extraordinary arts, he feels a degree of diffidence, not easily suppressed.In writing this, sir, & feell confident I am  addressing one who remembers that he has once been young;—that he has once been destitute of the great store of knowledge and experience he now possesses; and one who will look with an indulgent eye upon any juvenile or improper expression he may notice in the perusal.While I rejoice at the erection of so vast an institution as the Central College, in our infant country, I am happy in reflecting that the care and conduct of it is entrusted to one who is richly worthy, and amply competent to discharge the duties of his trust with honor to himself and country.I have sir, during several years, been entrusted with the care and education of youth. I have instructed, principally, in Geography, Astronomy, and Mathematicks; in Saratoga Springs, Albany, NewYork, and Pittsfield & Worcester Mass. Several Gentlemen of your acquaintance, sir, have advised me to seek a situation in the Central College; and I have, at length, consented to address a line to you on the subject. I can probably present as good paper as any Gentleman can ask, and besides, I am willing to recommend myself, by undergoing a thorough examination. If you have not selected a person to instruct in the above mentioned branches, I would thank you to do me the honor of writing. I wish to the informed when the College will commence its operations, and what salary will be given to a gentleman capable of instructing, with propriety in those branches. I am well acquainted with the projection of Maps, and can produce spinners, not to be excelled, except by copper plate.Very respectfully Yours &cA. S. Bugler